DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Response to Amendment
Receipt of Applicant’s Amendment, filed 06/17/2022, is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen; Greg et al. (“Olsen”) US 20130339089 A1 as applied to claims 1, 8, and 15 in view of Hertz; Sha et al. (“Hertz”) US 20180082183 A1 and Jeon; Sangick et al. (“Jeon”) US 20180189669 A1.

Regarding claim 1, Olsen teaches a method comprising:
identifying a first feature from unstructured data based at least in part on analysis of the unstructured data, the first feature corresponding to a term within the unstructured data as one or more reasons given by that person or person or other information acquired by the sales representative or other sale steam members regarding reasons for the opportunity being lost, any notes (i.e., unstructured data) by the sales representative or other sales team member relating to or backing up the loss, etc [0086]; 
extracting the first feature from the unstructured data and a second feature from the structured data as Information captured for lost opportunities can include identification of the person or persons (i.e., structured data stored in database) who declined the opportunity to buy, one or more reasons given by that person or person [0086];
creating a merged set of features by merging the first feature extracted from the unstructured data with the second feature extracted from the structured data as Information captured for lost opportunities can include identification of the person or persons (i.e., structured data stored in database) who declined the opportunity to buy, one or more reasons given by that person or person or other information acquired by the sales representative or other sale steam members regarding reasons for the opportunity being lost, any notes (i.e., unstructured data) by the sales representative or other sales team member relating to or backing up the loss, etc [0086];
FIG. 2 shows a diagram 200 illustrating potential sources of data or other information that can be acquired by or received at a recurring revenue management system 202. Among other possible data sources…, a customer master database 216, a contract management system 220, user adoption and usage data sources 222, a customer service database 224, and the like ([0035] and Fig. 2, elements 216); and
training a machine learning model to predict a likelihood of an outcome of an event based at least in part on the merged set of features as Predictive models consistent with implementations of the current subject matter can be built using machine learning approaches such as survival analysis, clustering, and regression analysis. The models can be encoded into the application for use in the form of predictor functions that augment data in the system ([0106, 0104, 0103, 0074] and Fig. 10).
In one example, the user interface can include a graphical feature that highlights or otherwise draws a user's attention to one or more opportunities, groups of opportunities, values of one or more metrics, or the like, based on predictive analysis. The user interface features provide real-time analytics, comparative benchmarking to management-generated goals or to predictive outcomes, and customizable forecasting based on the dynamic selection of one or more metrics or definition of one or more parameters related to a recurring revenue asset ([0058, 0060, 0087, 0064, 0059, 0031, and 0091]).
Hertz is cited for additional support of limitation: the first feature corresponding to a term within the unstructured data as 
“Term extraction” (also term recognition or term mining) is a type of IE process used to identify or find and extract relevant terms from a given document, and therefore have some relevance, to the content of the document. Such activities are often referred to as “Named Entity Extraction” and “Named Entity Recognition” and “Named Entity Mining” and in connection with additional processes, e.g., Calais “Named Entity Tagging” (or more generally special noun phrase tagger) and the like…names of people, products, countries, organizations, geographic locations, etc., are additional examples of “event” or “entity” type terms that are identified and may be included in a list or in database records [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Hertz’s teaching would have allowed Olsen’s to facilitate information retrieval for data mining by identifying and associating unstructured and structured data.
Jeon explicitly teaches the limitation training a machine learning model to predict a likelihood of an outcome of an event based at least in part on the first feature from the unstructured data and the second feature from the structured data in the merged set of features as FIG. 3 illustrates an example of training data for an event model representing a specific geofence, in accordance with an embodiment. The event model training data shown in FIG. 3 is for an event model for predicting event intensity, and includes time identifiers for data entries, values for features associated with structured data about events, values for features associated with unstructured data about events, and event intensity scores [0053];

Event model training data includes several types of event features. Event features may be based on structured data 320 and unstructured data 330. Structured data 320 includes feature values obtained in a substantially direct and/or predetermined way, such as from an API call that returns a number of events occurring within a specified timeframe. Examples of structured data 320 shown in FIG. 3 include event page event count 320a, ticket seller event count 320b, violence tracker violence count 320c, weather webpage unsafe conditions indicator 320d, and sports calendar game count 320e. By contrast, unstructured data 330 is data that receives a value based on an analysis by the event model generator 220. Examples of event features derived from unstructured data 330 included in the example event model training data of FIG. 3 are social media platform event count 330a, holiday count 330b (e.g., as obtained from an online encyclopedia or the like), sports webpage game count 330c, satellite emergency detection count 330d, government travel warning count 330e, and news platform emergency count 330f ([0055] and Fig. 3, elements 320 and 330).

FIG. 4 is a high-level block diagram that illustrates a process of training an event model, in accordance with an embodiment. Event features to be included in the model are extracted by the feature extraction module 215 from data stored in the event data store 220 and the trip store 255 ([0058, 0059, and 0060]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jeon’s teaching would have allowed Olsen-Hertz’s to provide adequate resources for predicting future events by training the model with various type of event features such as unstructured and structured data.

Regarding claims 2, 9, and 16, Olsen further teaches generating an output based at least in part on the likelihood of the outcome of the event, the likelihood of the outcome of the event being predicted based at least in part on the merged set features as Predictive models can also support aggregate opportunity outcome predictions, for example to forecast renewal rates, values, resolution rates, etc. for a group of available offers or opportunities. The outcome predictions can optionally include projections of the value of a set of service assets at some point in the future, a total amount of projected revenue for a set of service assets, etc. ([0105, 0106, and 0058]).

Regarding claims 3, 10, and 17, Olsen further teaches generating the output based at least in part on the likelihood of the outcome of the event comprises: (a) plotting a value that quantifies a relationship of the merged set of features to the likelihood of the outcome of the event is predicted over a period of time or (b) plotting the likelihood of the outcome of the event predicted over the period of time as the ability to track, project, and analyze these data, and the like. In this approach, management personnel can set sales targets for a sales period (e.g. a month, a quarter, etc.), and sales operations team members and/or sales representatives (explained in more detail below) can generate updated forecasts, for example on a shorter timescale than the sales period (e.g. a day, a week, etc.) ([0066, 0072, and 0073] and Fig. 7).

Regarding claims 4, 11, and 18, Olsen further teaches wherein the unstructured data comprises free-form text data that has been merged from a plurality of free-form text fields as one or more reasons given by that person or person or other information acquired by the sales representative or other sale steam members regarding reasons for the opportunity being lost, any notes (i.e., unstructured data) by the sales representative or other sales team member relating to or backing up the loss, etc ([0086 and 0082]).

Regarding claims 5, 12, and 19, Olsen does not explicitly teach wherein the term comprise a synonym.
Hertz; however, teaches wherein the term comprise a synonym as For example, although we cover questions like which companies are developing cancer drugs, users also supplied paraphrases like which companies are working on cancer medications thus allowing us to add entries such as working on as a synonym for develop and medication as a synonym for drug [0213].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Hertz’s teaching would have allowed Olsen’s to expand the coverage of both the lexical and syntactic variants by applying synonymous words and phrases for paraphrases.

Regarding claims 6, 13, and 20, Olsen further teaches wherein creating the merged set of features by merging the first feature extracted from the unstructured data with the second feature extracted from the structured data comprises:
associating a column of a table with a respective one of the first feature and the second feature as The data objects 108 discussed above can optionally also be extendible, for example through customer-specific extensions fields. Additional custom objects can be added to a customer's configuration. In addition, the set of base relationships can be extended to match specific requirements of the commercial entity using the recurring revenue management system 202. Relationships between an instance of the product data object 302, the asset data object 304, the opportunity data object, and the contact data object can be established based on one or more of the data received from the incoming data streams, existing data in the recurring revenue management system 202, user input, and the like. The instances of the data objects 301 and the defined relationships between these instances together make up the asset data model 300 [0043].
In some implementations, a recurring revenue management system is configured for generating graphical representations of individual recurring revenue assets based on data attributes associated with those assets [0059].
Olsen does not explicitly teach the step of:
populating a field of the column of the table with information describing an occurrence of the term corresponding to a feature associated with the column for a record.
Hertz; however, the step of:
populating a field of the column of the table with information describing an occurrence of the term corresponding to a feature associated with the column for a record as the identification module 24 determines a frequency and co-occurrence of each entity in each of the set of documents 36, and then generates a contingency table to record and determine associations [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Hertz’s teaching would have allowed Olsen’s to facilitate information retrieval for data mining by identifying and associating unstructured and structured data.

Regarding claims 7, 14, and 21, Olsen further teaches wherein the merged set of features corresponds to a third feature associated with a value that quantifies a relationship of the third feature to the outcome of the event as As an example, a sales period with $1.2M in available opportunity, an 80% expected resolution rate, an 80% close rate, and a 105% conversion rate would have a forecasted target value of $806,000 (e.g. 1.2M times 80% times 80% times 105%=$806,000) ([0071-0073]).
 
Regarding claim 8, the claim recites a computer program product with similar limitations of claim 1 and as such rejected under the same rationale as noted above for claim 1.

Regarding claim 15, the claim recites a system with similar limitations of claim 1 and as such rejected under the same rationale as noted above for claim 1.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.

The Applicant argued that Olsen fails to disclose training a machine learning model based on the first feature from the unstructured data and the second feature from the structured data. 

In response to the preceding arguments, Examiner respectfully submits that Olsen teaches the limitation “training a machine learning model based on the first feature from the unstructured data and the second feature from the structured data” as the aggregated data discussed above can serve as an input (i.e., feature extraction) for one or more predictive models that can be applied in improving the forecasting and targeting functions discussed above. In one example, a set of parameters representative of a specific offer can be analyzed by a predictive model based on outcomes of other offers, either within a given commercial entity or across aggregated data generated by more than one commercial entity to calculate a predicted outcome for that offer [0104].

The method further includes calculating a predicted outcome for at least one of the one or more recurring revenue assets, the calculating being from a predictive model that is based on aggregate historical information collected from one or more data sources. The method further includes generating, for concurrent display in the user interface with the graphical representation of one or more recurring revenue assets, a graphical representation of the predicted outcome according to one or more parameters related to the one or more metrics [0010].

Aggregate functions on attributes of recurring revenue assets in the set, and one or more attributes used as dimensions for metric grouping. The system can calculate predictive metrics or dimensions for recurring revenue assets based on aggregate historical information collected from one or more data sources [0059].

As a quotation is transitioned to a deal being closed, a booking, which refers to a set of offers accepted by a customer, can be generated and stored in a bookings repository 110. Resolution of a booking results in generation of a new recurring revenue asset, which can be retained in the recurring revenue asset repository 102 for use in generating future offers and opportunities. For example, when a resolved service contract or the like approaches its next expiration, a new offer for renewal of that service contract can be generated and optionally grouped with other offers for the same customer with similarly timed expiration dates into a new opportunity [0031].

A predictive model can also include the ability to diagnose problems that a sales organization, an individual salesperson, or any other individual or group of individuals may be experiencing that lead to less than optimal sales performance. A desired output of a predictive model can include a probability of a successful close of a renewal sales offer at any given time and or at any given current value compared with one or more metrics used in the predictive model [0064].

Information captured for lost opportunities can include identification of the person or persons (i.e., structured data) who declined the opportunity to buy, one or more reasons (i.e., unstructured data) given by that person or person or other information acquired by the sales representative or other sale steam members regarding reasons for the opportunity being lost, any notes by the sales representative or other sales team member relating to or backing up the loss, etc. Advancement triggers for a lost sale can include the sales representative resolving the opportunity in the system as a loss [0086].

As discussed briefly above, an asset data model 300 consistent with implementations of the current subject matter can track reasons, explanations, etc. relating to resolution of an opportunity, group of opportunities, a single offer, etc. (e.g. a "why" regarding a win or loss outcome for a given opportunity or offer). Outcomes can include a closed (successful) sale, a "house" account (e.g. an invalid opportunity, perhaps relating to an underlying product or service that a customer once had but has since disposed or), or a "no service" outcome in which the customer simply chooses not to purchase a service agreement or subscription or allows an existing agreement to expire without renewing [0087].

A recurring revenue management system can include one or more features such as detailed reports that can enable a sales staff member (e.g. a sales representative) to proactively identify and address at-risk opportunities, pipeline dashboards to enable a manager to view pacing by time period and production metrics, opportunity details to enable viewing of deal progress and logged activities, territory management to enable manager and the like to drive sales staff behavior by assigning tasks to opportunities based on existing priorities, and the like [0091].
As an example of these benchmarking capabilities, the recurring revenue management system 202 can access aggregate information regarding service revenue and other recurring revenue stream renewals, sales, etc. generated by one or more other commercial entities external to the commercial entity whose sales processes are automated through use of the recurring revenue management system 202 [0103].

At 1004, a set of parameters representative of each offer in the set of offers is analyzed. The analyzing can include applying a predictive model based on outcomes of other offers for renewal of service assets (i.e., feature extraction for structured and unstructured data). The set of parameters includes at least one user-provided constraint on an expected outcome of each offer. For example, the set of parameters can include a predicted commit level assigned to each offer by a representative responsible for each offer. Commit levels are discussed in more detail below. At 1006, a predicted outcome for the set of offers is calculated based on an applied predictive model using the set of parameters as inputs ([0074] and Fig. 10).

Predictive models consistent with implementations of the current subject matter can be built using machine learning approaches such as survival analysis, clustering, and regression analysis [0106].

Olsen teaches training predictive models to forecast future outcomes utilizing aggregate historical information collected from one or more data sources, one or more parameters related to the one or more metrics.

Based on the above, Olsen’s predictive model based on outcomes of other offers for renewal of service assets (i.e., feature extraction for structured and unstructured data). The set of parameters includes at least one user-provided constraint on an expected outcome of each offer. Olsen also teaches asset data model can track reasons, explanations, etc. relating to resolution of an opportunity, group of opportunities, a single offer, etc. (e.g. a "why" regarding a win or loss outcome for a given opportunity or offer). Furthermore, Olsen’s system captures information for lost opportunities (i.e., notes on reasons an existing agreement to expire without renewing). 

Based on the above, Olsen teaches the argued limitation “training a machine learning model based on the first feature from the unstructured data and the second feature from the structured data” as claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					*****

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESLIE WONG/Primary Examiner, Art Unit 2164